Citation Nr: 1501144	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, claimed as tingling and numbness in the hands, to include as due to exposure to herbicides in the Republic of Vietnam. 

2.  Entitlement to service connection for a generalized pain disorder, claimed as involving various joints and muscles, the eyes, and throat.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to October 1969.  The Veteran also reports subsequent Reserve service for a period of four years. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied entitlement to the benefits currently sought on appeal. 

In March 2010, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In July 2010, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding service treatment records and private medical records as well as providing the Veteran with a VA examination in conjunction with his claim. 

The issue of service connection for a disability manifested by reoccurring infection has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Informal claim, January 2007.  Therefore, the Board does not have jurisdiction over it and this issue is referred to the AOJ for appropriate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim, which has been reviewed in conjunction with this decision.
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the record reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.

In July 2010, the Board directed that the Veteran be afforded with a VA examination to determine the nature and etiology of any currently diagnosed neurological or musculoskeletal disorder, including peripheral neuropathy and disability manifested by generalized pain.  The Board further directed the VA medical examiner to provide opinions on the likelihood that any current disability identified was incurred in or aggravated by active military service.  The report of an August 2010 VA examination shows that the VA examiner ruled out current diagnoses of peripheral neuropathy and generalized pain disorder.  The August 2010 VA examiner identify the Veteran's current diagnoses of degenerative arthritis involving the knees, ankles, and wrists as well as gastro-esophageal reflux disease (GERD), but the VA examiner failed to provide medical opinions on whether these current diagnosed disorders were related to his period of service.  The August 2010 VA examination report failed to complied with the Board's July 2010 remand directives, and a VA medical opinion is still needed. 

Also, since the August 2010 VA examination, the Veteran has submitted a February 2012 private medical statement that reflects he has a current diagnosis of peripheral neuropathy.  Notably, the Veteran has also been awarded entitlement to service connection for diabetes mellitus during the pendency of his appeal, and given the neurologic complications that can arise from diabetes mellitus, the Board finds that the Veteran should be afforded a new VA examination to determine nature and etiology of his claimed peripheral neuropathy, to include as secondary to his diabetes mellitus. 

It is noted that service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service- connected condition, or when a service-connected disorder aggravates another disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

Also, the Veteran has not been informed of what evidence and information is needed to substantiate this alternate theory of entitlement for his peripheral neuropathy claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will specifically inform the Veteran of the information and evidence needed to substantiate a claim of secondary service connection in accordance with 38 C.F.R. § 3.310, and Allen, supra, and allow the Veteran a reasonable time to respond.

2.  Arrange for the Veteran's claims folder to be review by an appropriate VA examiner in order to provide an addendum medical statement on the likely etiology of the Veteran's claimed generalized pain disordered, identified as degenerative arthritis of the knees, ankles and wrists, as well as GERD.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical statement report.  

If the requested addendum cannot be provided without re-examining the appellant, then the Veteran should be schedule for another VA examination in connection with the claim.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

After reviewing of the claims file, and if necessary, the findings from another VA examination, the VA examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's diagnosed conditions (degenerative arthritis of the knees, ankles and wrists, as well as GERD) (i) had its onset during service; (ii) was manifested to a compensable degree during the first post-service year; or (iii) is otherwise related to any aspect of the Veteran's period of service.

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

3.  Schedule the Veteran for a VA examination with the appropriate specialist to determine the nature and etiology of his claimed peripheral neuropathy, to include as secondary to his diabetes mellitus.  All necessary tests and studies should be conducted.  All clinical findings should be reported in detail.

Based on a review of the claims file, including the Veteran's documented medical history and assertions, and the results from the examination, the examiner should answer the following: 

a.  Clearly indicate whether the Veteran has a current diagnosed neurologic impairment in his extremities.

b.  For any diagnosed neurologic disorder, the VA examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed condition (i) had its onset during service; (ii) was manifested to a compensable degree during the first post-service year; (iii) is related to the Veteran's period of service, to include exposure to herbicides, or (iv) is caused or aggravated by his service- connected diabetes mellitus. 

If so, the examiner must then fully describe the symptoms and severity of any such disorder found on examination.  Also, if aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed, the examiner should so state and provide a reason for why he or she cannot provide the requested opinion.

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record and readjudicate the Veteran's claims.  If any of the claims are denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






